NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                  No. 09-4232
                                 _____________

                      GENARDO DOMINGO MENDOZA,
                                       Petitioner

                                         v.

              ATTORNEY GENERAL OF THE UNITED STATES,
                                      Respondent
                          _____________

                     Petition for Review of an Order of the
                      United States Department of Justice
                         Board of Immigration Appeals
                            (BIA No. A073-577-601)
                   Immigration Judge: Honorable Annie Garcy
                                 _____________

                   Submitted Under Third Circuit LAR 34.1(a)
                              November 14, 2011

                Before: RENDELL and AMBRO, Circuit Judges
                        and JONES, II,* District Judge.

                       (Opinion Filed: November 15, 2011 )
                                 _____________

                           OPINION OF THE COURT
                               _____________

__________________

* The Honorable C. Darnell Jones, II, District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
RENDELL, Circuit Judge

       Genaro Domingo Mendoza, a native and citizen of the Philippines, petitions

for review of the order of the Board of Immigration Appeals (“BIA” or “Board”)

affirming the Immigration Judge‟s decision that, because he was a crewman,

Mendoza was statutorily ineligible for cancellation of removal. For the reasons

discussed below, we will deny the petition.

                                         I.

       On June 17, 1994, Mendoza entered the United States at Los Angeles,

California on a “C-1/D” visa and was issued an I-94 entry document that

authorized him to remain in the country until July 16, 1994. At his time of entry,

Mendoza presented to U.S. immigration authorities a Seaman‟s Service Record

Book, issued to him by the Philippine Coast Guard. On August 16, 1994,

Mendoza filed an application for asylum, on which he listed his “current

immigration status” as “crewman.” The application for asylum was denied.

       In 2004, Mendoza was placed in removal hearings for failure to depart the

United States. After conceding removability, Mendoza requested relief in the

form of cancellation of removal, asylum, withholding of removal, and, in the

alternative, voluntary departure. Mendoza eventually withdrew his asylum

application. In 2006, the IJ found Mendoza statutorily ineligible for cancellation

of removal under INA § 240A(c)(1), 8 U.S.C. § 1229b(c)(1), because he entered




                                         2
the United States as a crewman.1 Mendoza also filed a motion to terminate

proceedings due to incorrect details in the Notice to Appear. The IJ allowed the

Department of Homeland Security to amend the Notice to Appear to include the

correct details and then denied the motion to terminate because the amended

details did not significantly modify the reason Mendoza was removable.

       The BIA affirmed the IJ‟s decision on appeal, rejecting Mendoza‟s

argument that he was not a crewman because at the time of his entry to the United

States he did not have current employment upon a ship. Regardless of whether he

had ever been employed as a crewman, had any prior training or experience as a

crewman, or had located future employment aboard a specific vessel, the Board

found Mendoza entered the United States as a crewman because he “secured a visa

as a crewman, entered the United States pursuant to that visa, arrived with the

intention of working as a seaman, and identified himself as a crewman on his

asylum application.” Mendoza filed this timely petition for review.

                                         II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(2)(D) to review the question

whether Mendoza is statutorily ineligible for cancellation of removal under INA

§ 240A(c)(1), 8 U.S.C. § 1229b(c)(1), due to his status as a crewman. “We apply

substantial evidence review to agency findings of fact, departing from factual

findings only where a reasonable adjudicator would be compelled to arrive at a

1
 Under section 240A(c)(1)of the Immigration and Nationality Act, “an alien who
entered the United States as a crewman subsequent to June 30, 1964” is ineligible
for cancellation of removal.

                                         3
contrary conclusion.” Mendez–Reyes v. Att'y Gen. of the U.S., 428 F.3d 187, 191

(3d Cir. 2005).

      In his petition for review, Mendoza repeats the same argument he made to

the BIA: because he was not employed as a crewman prior to his arrival, he

cannot be considered a crewman for purposes of cancellation of removal.2 As the

Board correctly noted, however, at the time of his entry Mendoza had secured a

“C-1/D” visa (in its decision, the BIA explained: “The „D‟ on his visa indicated

that he had been accorded „alien crewman‟ status under section 101(a)(15(D) of

the Act.”); he possessed and presented to U.S. immigration authorities a document

issued by the Philippine Coast Guard called a “Seaman‟s Service Record Book”;

in a 1994 application for asylum, Mendoza listed his current immigration status as

“crewman”; and he testified before the IJ that, when he entered the U.S. in 1994,

he was planning on working on a ship. Regardless of his previous or subsequent

employment, substantial evidence supports the BIA‟s conclusion that Mendoza

knowingly secured entry into the United States as a crewman.

      Accordingly, we will deny Mendoza's petition for review.




2
  Mendoza also argues that he cannot be considered a crewman because he was
issued an I-94 entry document admitting him as a C-1 alien in transit, rather than
an I-95 entry document issued to alien crewman. We agree with the Board that the
pertinent inquiry is not the entry document U.S. immigration authorities issued to
Mendoza upon his arrival to the United States, but whether the respondent was
issued a visa as an alien crewman and entered the United States as a crewman.

                                         4